[\)

\]O\Lll-D~L»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JOSHUA D. KIENITZ, Bar No. 244903
kien1tz 11tt1e1. com
ERRY .MISKA, Ba1 No. 299129
miska 11ttler. com
OM L ,Ba1 No. 319911

tolin 11tt1er. com

LIT ER MENDELSC)N, P C.

333 Bush Stleet, 34th F1001

San F1ancisco, CA 94104

Telephone: 415 .433.1940

Facsunile: 415.399.8490

Attomeys for Defendant
ARDENT COMPANIES, INC

C'lSe 2:18-Cv-02763-GW-SS Document 33 Filed 04/01/19 Page 1 of 2 Page |D #:812

UNTTED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

EDGAR OROZCO, an individual,
f01 himself and those S111111a1 ly
situated,

Plaintiff,
V.
ARDENT COMPANIES, INC.,

Louisiana corp01at101_1;and DOES
1 through 100,1nc1usive,

Defendants.

 

 

 

 

Case No. 2:18-CV-02763-GW (SSX)

DEFENDANT ARDENT
C0MPANIES,1NC.’S STATEMENT
011 NoN-oPPOSIHON 110
PLA1NT11FF’S M0T10N FOR
PR]ELIM][NARY APPROVAL 011
CLASS ACTION S]ETTLEMENT
(DKT. 31)

COMPLAINT FILED: February 23, 2018

FIRST AMENDED
COMPLAINT FILED: January 25, 2019

 

LlTTLER MENc>ELsoN, P.c. DEFENDANT’S STATEMENT OF NON-

3]3 BUSH S\`REET
DOR

1H FL
SA||FRANC|SCO CA 94|0|

415 433 1940

OPPOSITION TO PLAINTIFF’S MO'I`ION FOR
PRELIMINARY APPROVAL

CASE NO. 2118-CV-02763-GW (SSX)

 

 

 

 

 

 

Ciise 2:18-Cv-O2763-GW-SS Document 33 Filed 04/01/19 Page 2 of 2 Page |D #:813
1 Defendant Ardent Companies, Inc. (“Ardent”) does not oppose Plaintiff
2 Edgar Orozco’s (“Plaintiff”) Motion for Preliminary Approval of Class Action
3 Settlernent (Dkt. 31) to the extent that it is consistent W1th the Stipulation of Class
4 Aotion Settlement and Release reached between Defendant and Plaintiff. Further,
5 Ardent supports Plaintiff’s request that the Court enter a preliminary approval order in
6 the fonn of Dl<t. 31~7.
7
Dated: April 1, 2019
9
/s/ Perry K. Miska
10 JOSHUA D. KIENITZ
PERRY K. MISKA
11 TOM LIN
LITTLER MENDELSON, P.C.
12 Attorne s for Defendant
13 ARDE T COMPANIES, INC.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
LlTTLER MENDELSoN, p.c. DEFENDANT’S STATEMENT OF NON~
”’1§‘1"5“ S"‘§E' oPPosITIoN To PLAlNTIFF’s MOTION FOR 1. CASE NO. 2:18-CV-02763-GW (SSx)

ll FLOO
SA|| FRAHC\SCO, CA 9410(

ns m 1910 PRELIMINARY APPROVAL

 

 

